IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0712
                               Filed March 2, 2022


LAVELLE LONELLE McKINLEY,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Scott D. Rosenberg,

Judge.



      Lavelle Lonelle McKinley appeals from the summary dismissal of his

application for postconviction relief. AFFIRMED.




      Jessica M. Donels of Parrish Kruidenier Dunn Gentry Brown Bergmann &

Messamer L.L.P., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee State.




      Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                        2


BOWER, Chief Judge.

      Lavelle Lonelle McKinley pleaded guilty to murder in the second degree and

sexual abuse in the second degree. McKinley did not appeal, and his conviction

became final on March 9, 2016.

      On December 8, 2018, McKinley filed a pro se “Motion to appoint me a

lawyer to help me plea to a manslaughter.” The district court denied the motion,

advising McKinley to pursue postconviction relief (PCR) under Iowa Code

chapter 822.

      On March 23, 2018, the Iowa Supreme Court issued its opinion in Schmidt

v. State, holding “the Iowa Constitution permits freestanding claims of actual

innocence. Furthermore, freestanding claims of actual innocence permitted by the

Iowa Constitution are available to applicants even though they pled guilty.” 909

N.W.2d 778, 795 (Iowa 2018).

      On January 26, 2021, McKinley filed a PCR application, which, after

appointment of counsel and amendment, asserted claims of ineffective assistance

of counsel and actual innocence. The State moved to dismiss the application, as

it was time-barred under Iowa Code section 822.3 (2021).        McKinley filed a

resistance, arguing Schmidt provided a new ground of law, which extended the

applicable statute of limitations for three years. The district court granted the

motion to dismiss, finding McKinley could have filed his PCR application within

three years from when his conviction was final and, consequently, the application

was untimely. McKinley appeals.

      “We review summary dismissals of [PCR] applications for errors at law.” Id.

at 784. PCR actions “must be filed within three years from the date the conviction
                                        3


or decision is final or, in the event of an appeal, from the date the writ of

procedendo is issued.” Iowa Code § 822.3. An exception is made for applications

claiming “a ground of fact or law that could not have been raised within the

applicable time period.” Id. (emphasis added).

      This court has previously rejected similar claims as McKinley’s on appeal.

See Quinn v. State, 954 N.W.2d 75, 76 (Iowa Ct. App. 2020) (“We have found

Schmidt does not apply to overcome the statute of limitations where the evidence

put forward to support a claim of actual innocence was available to the applicant

or could have been discovered with due diligence within the limitations period.”);

see also Blodgett v. State, No. 19-1877, 2021 WL 4592782, at *2 (Iowa Ct. App.

Oct. 6, 2021) (“[A] timely actual-innocence claim must be based on a new ground

of fact in addition to the new ground of law announced in Schmidt.”). The district

court did not err in determining McKinley’s application was time-barred. Further

opinion is unnecessary, and we affirm. See Iowa Ct. R. 21.26(1)(c).

      AFFIRMED.